Citation Nr: 9919606	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to an increased evaluation for residuals of 
fracture of the left (major) radial head with traumatic 
arthritis, currently rated as 20 percent disabling.

Entitlement to an increased evaluation for traumatic cataract 
of the right eye, currently rated as 20 percent disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1945 to April 
1947 and from October 1950 to July 1973.

A February 1985 RO rating decision denied service connection 
for a left shoulder disability.  The veteran was notified of 
this determination in February 1985 and he did not appeal.


This appeal came to the Board of Veterans' Appeals (Board) 
from August 1992 and later RO decisions that determined there 
was no new and material evidence to reopen the claim for 
service connection for a left shoulder disability, denied an 
increased evaluation for the residuals of fracture of the 
left radial head with traumatic arthritis (rated 20 percent), 
denied an increased rating for traumatic cataract of the 
right eye (rated 10 percent), and denied a total rating for 
compensation purposes based on individual unemployability.  A 
January 1998 Board decision determined that no new and 
material evidence had been submitted to reopen the claim for 
service connection for a left shoulder disability and denied 
the application to reopen this claim.  In January 1998, the 
Board also remanded the case to the RO for additional 
development with regard to the other appellate matters.

A January 1999 RO rating decision increased the evaluation 
for traumatic cataract of the right eye from 10 to 
20 percent, denied an increased rating for the left elbow 
disability, and denied a total rating for compensation 
purposes based on individual unemployability.  This rating 
decision also changed the diagnostic code for the veteran's 
20 percent rating for the left elbow disability from 5212 to 
5010-5106.  The file was returned to the Board in 1999.


FINDINGS OF FACT


1.  The veteran's left elbow disability is manifested 
primarily by X-ray findings of post-surgical changes of 
radial head resection and arthritis, limitation of flexion of 
the forearm to 90 degrees, slight noncompensable limitation 
of supination and extension of the forearm, subjective 
complaints of pain, and an asymptomatic scar; malunion or 
nonunion of the radius is not found.

2.  The right eye disability is manifested primarily by 
decreased visual acuity of 20/200; the visual acuity of the 
non-service-connected left eye is considered normal for VA 
compensation purposes; and aphakia of the left eye is not 
found.

3.  Service connection is in effect for the left elbow 
disability, rated 20 percent; the right eye disability, rated 
20 percent; radial neuropathy of the left hand, rated 
10 percent; and residuals of a cut of the right thumb, rated 
zero percent; the combined rating for the service-connected 
disabilities is 40 percent.

4.  The radial neuropathy of the left hand and the residuals 
of a cut of the right thumb produce no more than slight 
functional impairment.

5.  The veteran last worked in May 1992; he has work 
experience as a veterans employment representative; and he 
has a college education.

6.  The veteran's service-connected disabilities do not 
prevent him from engaging in substantially gainful employment 
compatible with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of fracture of the left radial head with traumatic 
arthritis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40. 4.45, 4.71, Plate I, 4.71a, Code 
5206, 5207, 5212, 5213 (1998).

2.  The criteria for a rating in excess of 20 percent for 
traumatic cataract of the right eye are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.75, 4.84, 4.84a, 
Codes 6028, 6029, 6077 (1998).

3.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.7, 4.16, 4.40, 4.45 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from December 1945 to April 
1947 and from October 1950 to July 1973.

The service medical records show that a physical evaluation 
board in December 1972 found the veteran unfit for military 
service due to left elbow and left eye disabilities.  The 
left elbow condition was status post surgical excision of a 
fracture of the left (major) radial head in August 1970 with 
degenerative arthritis, limitation of motion, and inability 
to lift other than light objects or to engage in repetitive 
motion.  This condition was considered incurred in service 
and 20 percent disabling under diagnostic code 5212.  The 
left eye condition was considered 40 percent disabling and 
not incurred in service.

A September 1973 RO rating decision granted service 
connection for residuals of fracture of the left radial head 
with traumatic arthritis and assigned a 20 percent rating 
under diagnostic code 5212, effective from August 1973.  This 
rating decision also granted service connection for residuals 
of a cut of the right thumb and assigned a zero percent 
rating, effective from August 1973.  The ratings for these 2 
conditions have remained unchanged since then.

A January 1981 Board decision found that a cataract of the 
veteran's right eye was initially demonstrated in service and 
granted service connection for this disability.  A February 
1981 RO rating decision implemented the Board's grant of 
service connection for traumatic cataract of the right eye 
and assigned a zero percent rating for this condition, 
effective from February 1979.

A July 1985 RO rating decision increased the evaluation for 
the traumatic cataract of the right eye from zero to 
10 percent, effective from December 1984.

Private and VA and medical records show that the veteran was 
treated and examined for various conditions in the 1990's.  
The more salient medical reports with regard to the claims 
being considered in this appeal are discussed in the 
following paragraphs.

The veteran underwent various VA medical examinations in July 
1992.  At a VA eye examination he had visual acuity of the 
right eye of around 20/30.  The assessment was status post 
trauma of the right eye with corneal scars.

At a VA orthopedic examination in July 1992 the veteran 
complained of limitation of motion of the left elbow with 
stiffness.  There was a 5 inch posteriorly, surgical scar 
about the left elbow that was not tender.  There was no 
swelling.  He was unable to completely extend the left elbow 
to the last 5 degrees.  There was complete flexion.  
Pronation and supination of the left forearm was accomplished 
without difficulty.  He had reduced left-hand grip strength 
of 4/5.  It was noted that he was left-handed.  The diagnosis 
was postoperative fracture of the left radial head with 
excision of the left radial head with residuals.

A private medical report dated in September 1992 notes that 
the veteran's best corrected vision of the right eye was 
20/70+ secondary to corneal scarring and mild cataract.  It 
was noted that he had a prosthesis left eye.

A statement from the veteran's former employer dated in 
October 1992 notes that the veteran was placed on short-term 
disability and that his last day of work was in May 1992.  It 
was noted that his employment required the use of a computer 
and that he could no longer provide the quality of 
performance to do his job due to worsening right eye 
disability.

Another statement from the veteran's former employer dated in 
October 1992 notes that the veteran was placed on short-term 
disability leading to retirement because of worsening right 
eyesight.

On an application for increased compensation based on 
unemployability dated in October 1992 the veteran reported 
that he last worked in May 1992.  He reported work experience 
as a veterans representative and that he had a college 
education.

A private medical report dated in March 1993 notes that the 
veteran was seen at that time and that his best corrected 
vision of the right eye was 20/100.  It was noted that this 
reduced vision was due to corneal scars and early cataract.

The veteran testified at a hearing in September 1993.  His 
testimony was to the effect that he was unable to obtain or 
maintain gainful employment due to worsening visual acuity of 
the right eye, and that his left elbow disability produced 
functional impairments.

The veteran underwent VA medical examinations in December 
1993.  At a VA neurological examination the veteran gave a 
history of 2 strokes.  The deep tendon reflexes were 
diffusely diminished, but symmetrical without pathologic 
responses.  Sensory examination revealed a moderate loss of 
light touch and pinprick sensibility along the dorsal aspect 
along the left forearm involving the thumb, index, middle, 
and ring fingers.  Motor examination revealed diminution of 
opponents action of the thumb and abduction of the fingers of 
the left hand.  There was unsteadiness on Romberg and gait 
testing.  The diagnoses were radial neuropathy secondary to 
bony injury at the proximal forearm, and history of cerebral 
infarction with residual memory deficit and unsteadiness.

At a VA orthopedic examination in December 1993 the veteran 
complained of left elbow pain.  Neurologic examination of the 
left upper extremity showed normal 5/5 strength in the 
radial, median, ulnar, and axillary nerve distributions.  
There was subjective paresthesia in the region of the lateral 
antebrachial cutaneous nerve.  Extension of the left elbow 
was to 5 degrees and flexion was to 130 degrees.  Pronation 
and supination were to 85 degrees.  X-rays of the left elbow 
showed amputation of the head of the radius, slight narrowing 
of the joints compatible with post traumatic changes, and 
some bony fragments in the operative site.  The diagnoses 
were status post radial head fracture with removal and X-ray 
evidence of post traumatic arthritis; paresthesia in the 
distribution of the lateral antebrachial cutaneous nerve; 
osteoarthritis of the left shoulder; and degenerative 
arthritis of the cervical spine.

The veteran underwent a VA eye examination in December 1993.  
It was noted that he had decreased visual acuity and cataract 
that didn't look "worth" 20/100 and that he had embedded 
blast fragments in the right eye cornea.  He was recommended 
for Goldmann Visual Field testing and additional evaluation.  
A report of his visual field testing in January 1994 notes 
that only the right eye was tested due to left eye 
prosthesis.  It was noted that no blind spot was located.  An 
addendum to the December 1993 VA eye examination dated in 
January 1994 notes that the report of the visual field 
testing was reviewed and that the veteran has some visual 
field loss.  The examiner noted that the veteran did not seem 
to have a level of visual loss of 20/100.

A March 1994 RO rating decision granted secondary service 
connection for residual neuropathy of the left hand.  A 
10 percent evaluation was assigned for this condition, 
effective from September 1993.  A review of the record shows 
that this evaluation has remained unchanged since then and 
that service connection has not been granted for any 
disability other than those noted in this section of the 
Board's decision.

On an application for increased compensation based on 
unemployability with attachment dated in March 1995 the 
veteran reported the he had to retire in 1992 because of 
decreased vision that prohibited him from seeing clearly and 
being able to focus from one object to another.

The veteran testified at a hearing in June 1995.  His 
testimony was to the effect that he was placed on short-term 
disability retirement for one year due to his worsening right 
eye disability and that he later was placed on retirement 
based on age.  He stated that his work required him to look 
at a computer screen for most of the day which he could no 
longer due.  He stated that he drove his automobile only for 
short distances due to his poor eyesight.

In January 1998, the Board remanded the case to the RO in 
order to have the veteran undergo eye and orthopedic 
examinations to determine the severity of his right eye and 
left elbow disabilities.  The Board instructed the RO to ask 
the examiner who conducted the eye examination to report the 
veteran's best near and distant corrected vision, and to 
comment on the effects of the right eye disability on the 
veteran's ability to do close work, including computer work, 
and to drive an automobile.  The Board instructed the RO to 
ask the examiner who conducted the orthopedic examination to 
determine the impairment caused by the left elbow disability, 
including any malunion and nonunion of the radius, and to 
consider the limitations caused by associated neurological 
deficits.

In July 1998, the veteran underwent the VA medical 
examinations requested in the January 1998 Board remand.  At 
the VA orthopedic examination, the veteran complained of 
trouble lifting and supinating the left arm and that he had a 
numb feeling in three fingers (index, middle, and ring) of 
the left hand.  The decreased sensation was limited to the 
fingers and included both the palmar and volar surfaces.  
There was a healed incision, almost not noticeable, through 
which the proximal end (head) of the left radius had been 
removed.  Pronation was normal at zero degrees to 80 degrees.  
Supination was zero degrees to 65 degrees.  Range of motion 
of the elbow was 20 degrees to 90 degrees.  Grip strength of 
the left hand was 3/5.  There was subjective diminished 
sensation on both the dorsum and the palmar side of the 
index, ring, and middle fingers.  X-rays of the left elbow 
showed post-surgical changes of radial head resection, 
degenerative changes, and probable loose body within the 
olecranon fossa.  The diagnosis was status post resection of 
the proximal end (head) of the left radius with good result, 
but some limitation of motion and weakness.

At the July 1998 VA eye examination the visual acuity of the 
veteran's right eye was 20/200 without correction.  There was 
no light perception in the left eye and a prosthesis was 
noted.  There was no improvement with glasses or refraction 
in the right eye, and visual acuity remained 20/200.  Slit 
lamp examination revealed the lids to be clear.  The 
conjunctivae were clear.  The lacrimal examination was within 
normal limits.  The cornea of the right eye revealed multiple 
scarring with some foreign bodies imbedded in the sclera.  
The anterior chamber was clear and deep.  The pupils were 
sluggish, and the lens revealed nuclear sclerosis, 
approximately grade 3.  The diagnoses were cataract of the 
right eye; corneal scars of the right eye as well as foreign 
body material imbedded in the sclera; enucleation with 
prosthesis of the left eye; and amaurosis of the left eye 
secondary to enucleation.

The veteran underwent a VA peripheral nerve examination in 
July 1998.  The diagnoses were traumatic nucleation of the 
left eye, left radial head trauma with no neurological 
deficits, history of stroke with minimal and questionable 
weakness in the left interossei and hand, and history of 
family diabetes.

An addendum to the July 1998 VA orthopedic examination was 
prepared in November 1998 by the examiner who conducted the 
examination pursuant to a request from the RO for additional 
information.  It was noted that the findings in the July 1998 
examination report did not include nonunion and malunion of 
the radius as these findings were not applicable to the 
veteran's resection of the radius that had healed well.
`
An addendum to the July 1998 VA eye examination was prepared 
in November 1998 by the examiner who conducted the 
examination pursuant to a request from the RO for additional 
information.  It was noted that the veteran had multiple 
foreign bodies in the right eye and that his best visual 
acuity was 20/200 in that eye.  It was noted that he had no 
light perception in the left eye and that under the law of 
the state he was not eligible for a driver's license for 
either daylight or night driving.  It was noted that the 
veteran had been granted a driver's license for special 
reasons.

A review of the VA reports of the veteran's outpatient 
treatment in the 1990's shows that he was seen for various 
problems, including left elbow and right eye problems.  These 
records also show that he was seen for various non-service-
connected disabilities.


II.  Legal Analysis

The veteran's claims for increased evaluations for the left 
elbow and right eye disabilities and a total rating for 
compensation purposes based on individual unemployability are 
well grounded, meaning they are plausible.  The Board 
recognizes the arguments of the representative in the written 
argument of May 1999 for another remand of the case to the RO 
based on the failure of the examiners who conducted the July 
1998 VA examinations of the veteran to comply with 
instructions of the Board in its January 1998 remand.  A 
review of the report of the July 1998 VA orthopedic 
examination and the related November 1998 addendum shows that 
the veteran does not have malunion or nonunion of the radius 
of the left arm, and the evidence shows that the veteran also 
underwent a VA peripheral nerve examination in July 1998 that 
provides additional findings with regard to the left elbow 
disability.  A review of the report of the July 1998 VA eye 
examination and the related November 1998 addendum reveals 
that the veteran's best visual acuity of the left eye is 
20/200 and that the veteran should not be driving an 
automobile due to his poor right and left eyesight.  The 
Board concedes that the veteran's right eye disability 
produces functional impairment and that the best visual 
acuity of the right eye is 20/200, whether near or distant 
vision.  Under the circumstances, the Board finds that the 
findings in the reports of the veteran's VA medical 
examinations and the other evidence of record provided all 
relevant information for adjudication of the claims being 
considered in this appeal and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran is left-handed.  A 
noncompensable evaluation is warranted when flexion of the 
forearm of the major upper extremity is limited to 110 
degrees or more.  A 10 percent evaluation requires that 
flexion be limited to 100 degrees.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  A 30 percent 
evaluation requires that flexion be limited to 70 degrees.  A 
40 percent evaluation requires that flexion be limited to 55 
degrees.  A 50 percent evaluation requires that flexion be 
limited to 45 degrees or less.  38 C.F.R. § 4.71a, Code 5206.

A 10 percent evaluation is warranted when extension of the 
forearm of the major upper extremity is limited to 45 
degrees.  A 20 percent evaluation requires that extension be 
limited to 75 degrees.  A 30 percent evaluation requires that 
extension be limited to 90 degrees.  A 40 percent evaluation 
requires that extension be limited to 100 degrees.  A 
50 percent evaluation requires that extension be limited to 
110 degrees or more.  38 C.F.R. § 4.71a, Code 5207.

A 10 percent evaluation is warranted for malunion of the 
radius of the major upper extremity with bad alignment.  A 
20 percent evaluation is warranted for nonunion of the radius 
of the major upper extremity in the upper half.  A 30 percent 
evaluation requires nonunion in the lower half with false 
movement without loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.  A 40 percent 
rating is warranted for nonunion in the lower half of the 
radius of the major upper extremity with false movement with 
loss of bone substance and marked deformity.  38 C.F.R. 
§ 4.71a, Code 5212.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of either forearm warrants a 20 percent rating if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation.  38 C.F.R. § 4.71a, 
Code 5213.

The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees of flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I.

The record shows that the veteran's left elbow disorder was 
rated 20 percent disabling under diagnostic code 5212 since 
1973 when the January 1999 RO rating decision changed the 
diagnostic codes to 5010-5206.  The provisions of diagnostic 
code 5010 provide for evaluation of the traumatic arthritis 
of the left elbow as degenerative arthritis based on 
limitation of motion.  38 C.F.R. § 4.71a, Codes 5003 and 
5010.  In this case, the evidence shows that the veteran does 
not have malunion or nonunion of the radius.  Hence, the 
provisions are not applicable to the evaluation of his left 
elbow disability.  The evidence reveals that the left elbow 
disability is manifested primarily by limitation of motion 
and neurological deficits with weakness of the left hand.  A 
separate 10 percent evaluation has been assigned for these 
neurological deficits with weakness of the left hand and the 
symptoms may not now be considered in the evaluation of the 
musculoskeletal disability.  38 C.F.R. § 4.14 (1998).

The reports of the veteran's VA medical examinations in the 
1990's do not show the presence of limitation of pronation, 
supination or extension of the left forearm or elbow to 
support the assignment of a compensable evaluation under the 
above noted diagnostic codes.  While some of the evidence 
indicate that the veteran complains of left elbow pain, the 
reports of his VA medical examinations do not indicate the 
presence of pain with motion of the left elbow.  The report 
of the veteran's VA orthopedic examination in July 1998 
reveals that pronation of the left elbow was normal to 80 
degrees and that flexion was limited to 80 degrees.  The 
limitation of flexion of the left forearm to 80 degrees 
supports the assignment of a 20 percent rating for the left 
elbow disability under diagnostic code 5206, but no more.

The Board notes the veteran's testimony to the effect that he 
has functional impairments due to the left elbow disability, 
but this functional impairment is contemplated in the 
20 percent rating assigned for this condition and the 
separate 10 percent rating for the neurological deficits.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the reports of the 
veteran's recent VA medical examinations indicate that his 
only reported functional limitation is related to weakness of 
the left hand grip that has been contemplated with the 
assignment of the of a separate evaluation of 10 percent for 
the neurological deficits associated with the veteran's left 
elbow disability.  It appears that the most prominent 
musculoskeletal features of the veteran's left elbow 
disability are best evaluated as 20 percent disabling under 
Diagnostic Code 5206, as above.

The preponderance of the evidence is against the claim for an 
increased evaluation for the left elbow disability, and the 
claim is denied.

With regard to the claim for an increased evaluation for the 
traumatic cataract of the right eye, a preoperative cataract 
is evaluated on the basis of the resulting impairment of 
vision.  A postoperative cataract is evaluated on the basis 
of the resulting impairment of vision and aphakia. 38 C.F.R. 
§ 4.84a, Code 6028.

Generally, the best distant vision obtainable after best 
correction by glasses will be the basis of a rating for 
vision impairment.  38 C.F.R. § 4.75.  A 30 percent 
evaluation is the maximum schedular evaluation for blindness 
of one eye in the absence of anatomical loss of the eye and 
when the other eye is normal.  38 C.F.R. § 4.84a, Codes 6063 
to 6079.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91m.), being considered 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5 degrees concentric 
contraction, in either event in both eyes.  38 C.F.R. § 4.79.

Unilateral or bilateral aphakia warrants a 30 percent 
evaluation.  The 30 percent rating is a minimum evaluation 
that is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, but not better than 20/70 (6/21).  The 
combined rating for the same eye should not exceed the 
evaluation for the total loss of vision of that eye, unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a, Code 6029 and 
Note.

A corrected visual acuity of 20/200 (6/60) in one eye 
warrants a 20 percent evaluation when corrected visual acuity 
in the other eye is 20/40 (6/12).  38 C.F.R. §§ 4.75 and 
4.84a, Code 6077.

A review of the VA and private medical reports concerning the 
evaluation of the veteran's right eye disability in the 
1990's reveals that the worse visual loss reported was the 
loss noted in the report of his VA eye examination in July 
1998.  The report of this examination indicates that the 
veteran's best visual acuity was 20/200 with no improvement 
with glasses or refraction.  Whether this vision represents 
near or distant vision, the Board finds that this worse case 
scenario best represents the veteran's disability picture and 
supports the assignment of a 20 percent rating under 
diagnostic code 6077.  38 C.F.R. § 4.84.  The evidence does 
not indicate that the presence of right eye blindness under 
the above noted criteria.  Nor does the evidence indicate 
that the veteran has had right eye surgery or reveal the 
presence of aphakia.  Since service connection has not been 
established for the left eye disability, it is considered 
normal for evaluation of the right eye for compensation 
purposes.

The Board notes the veteran's testimony at hearings to the 
effect that he had to retire from work in 1992 due to 
worsening right eye visual loss, but his right eye disability 
was only one factor leading to his disability retirement in 
1992.  The evidence indicates that he is blind in the left 
eye due to a non-service-connected disability.  While the 
veteran's right eye visual loss produces some industrial 
impairment, this factor is contemplated in the evaluation 
assigned for the right eye disability.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the preponderance 
of it is against the claim for an increased evaluation for 
the right eye disability.  Hence, the claim is denied.

In the January 1999 RO rating decision and supplemental 
statement of the case, the RO determined that there were no 
exceptional factors or circumstances associated with the 
veteran's left elbow and right eye disabilities that 
warranted referral of the case to the VA Director of 
Compensation and Pension Service for consideration of 
extraschedular evaluations for these conditions under 
38 C.F.R. § 3.321(b)(1) (1998).  The Board does not have 
jurisdiction to adjudicate this claim in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Nor does the Board 
find exceptional factors or circumstances in this case for 
referral of the case back to the RO for such action.


With regard to the veteran's claim for a total rating for 
compensation purposes based on unemployability, a total 
disability rating (100 percent) for compensation may also be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation without regard to 
advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998).

The combined rating for the veteran's service-connected 
disabilities is 40 percent which does not make him eligible 
for a total rating for compensation purposes based on 
individual unemployability.  Nor does the evidence indicate 
that he is unemployable due to his service-connected 
disabilities alone.

The record shows that he has a college education and work 
experience as a veteran's employment representative.  While 
he has not worked since May 1992, the service-connected 
neurological disorder associated with the left elbow 
disability and the residuals of a cut of the right thumb are 
not shown to produce more than slight functional impairment, 
and the left elbow and right eye disabilities discussed above 
warrant no more than 20 percent ratings.  The functional 
impairment produced by these disabilities is not of such 
severity as to prevent the veteran from performing various 
forms of administrative work consistent with his work 
experience and college education.

While the evidence indicates that the veteran was provide 
with a short-term disability retirement in 1992 by his 
employer, this was a temporary condition that lasted for 
about one year when he retired based on age.  The evidence 
also indicates that the veteran has left eye blindness due to 
a non-service-connected disability and that this was also a 
factor in his short-term disability retirement.

The preponderance of the evidence establishes that the 
veteran's service-connected disabilities alone are not of a 
nature and severity, bearing in mind his occupational 
background, to prevent the veteran from obtaining or 
maintaining gainful employment in various administrative 
areas consistent with his college education.  The case does 
not contain unusual factors or circumstances for referral of 
the case to the RO for submission to the VA Director of 
Compensation and Pension Service for extraschedular 
consideration.  VAOPGCPREC 6-96.  He is not individually 
unemployable by reason of service-connected disabilities 
alone, and a total rating for compensation is not warranted.  
The preponderance of the evidence is against the claim for a 
total rating for compensation purposes based on 
unemployability, and the claim is denied.


Since the preponderance of the evidence is against the claims 
for increased ratings for the left elbow and right eye 
disabilities, and a total rating for compensation purposes 
based on individual unemployability, the benefit of the doubt 
doctrine is not for application with regard to these claims.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased evaluation for residuals of fracture of the left 
radial head with traumatic arthritis is denied.

An increased evaluation for traumatic cataract of the right 
eye is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

